      Case 4:20-cv-00489-DCB Document 27 Filed 04/21/21 Page 1 of 1



 1   WO
 2
 3
 4                      IN THE UNITED STATES DISTRICT COURT
 5                               FOR THE DISTRICT OF ARIZONA
 6
 7   Mikeal Glenn Stine,                               No. CV-20-00489-TUC-DCB
 8                  Plaintiff,                         ORDER
 9   v.
10   Barbara Von Blanckensee, et al.,
11                  Defendants.
12
13          On March 15, 2021, the Court issued an Order that included notice to the Plaintiff
14   that Defendant Seagal had failed to Answer and was, therefore, subject to entry of default
15   pursuant to Fed. R. Civ. P. 55(a). Defendant Seagal immediately answered on March 16,
16   2021, and Plaintiff filed a Motion for Entry of Default on March 25, 2021. Entry of Default
17   by the Clerk of the Court is no longer available because Defendant Seagal has now
18   appeared.
19          Accordingly,
20          IT IS ORDERED that the Motion for Entry of Default (Doc 22) is DENIED.
21          Dated this 21st day of April, 2021.
22
23
24
25
26
27
28
